DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species C, claims 1, 2, and 5-10 in the reply filed on there  is acknowledged.  The traversal is on the ground(s) that there would be no search burden.  This is not found persuasive because as previously described, claim 3 is direct to embossing the base layer which is different from printing a pattern that looks textured. Similarly claim 4 is directed to strewing particles (creating a non-flat surface) to achieve a texture which is again different from printing a flat surface. Accordingly, printing a decorative layer onto a flat surface requires a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 4 are withdrawn.
Claim Interpretation
The application refers to creating “stereoscopic” images. The examiner notes that the term “stereoscopic” is actually a term used for describing a very specific effect that causes a 3D illusion. Stereopsis occurs when two pictures of the same object are taken at slightly different angles and each picture is viewed by one eye of an observer, simultaneously. When viewed together, the image appears to be three dimensional. However, this effect is presumably not what is occurring in the context of flooring in this application. For the purposes of examination, the examiner interprets a “stereoscopic” image to be generally referring to a decorative pattern that appears to be a 3D pattern instead of the technical definition of two images intended to be viewed two different eyes simultaneously to create an 3D illusion.
The disclosure and claims describes various substances (material, glue, paint, balance layer, varnish) as “UV”. Based upon the context of the disclosure it is interpreted to mean “UV-curable”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 line 3-5, the limitations require roll-coating a UV paint and coating a UV balance layer onto a base material followed by “curing with a UV lamp”. The curing step is ambiguous because it can refer to curing either layer or both.
In claim 5 line 6, the limitation requires “printing patterns on a surface of the adhesive layer”. However, there is no antecedent basis for “the adhesive layer”. The language is likely referring to a UV paint with adhesion ability. Furthermore, the examiner notes that “printing patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 5 a protection layer is formed on the [printing] patterns.
In claim 6 line 3-5, the limitations require roll-coating a UV paint and coating a UV balance layer onto a base material followed by “curing with a UV lamp”. The curing step is ambiguous because it can refer to curing either layer or both.
In claim 6 line 6, the limitation requires “printing patterns on a surface of the adhesive layer”. However, there is no antecedent basis for “the adhesive layer”. The language is likely referring to a UV paint with adhesion ability. Furthermore, the examiner notes that “printing patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 6 a protection layer is formed on the [printing] patterns.
	Claim 6 line 8 refers to “PUR glue” which is not defined in the specification.
In claim 7 line 3-5, the limitations require roll-coating a UV paint and coating a UV balance layer onto a base material followed by “curing with a UV lamp”. The curing step is ambiguous because it can refer to curing either layer or both.
In claim 7 line 6, the limitation requires “printing patterns on a surface of the adhesive layer”. However, there is no antecedent basis for “the adhesive layer”. The language is likely referring to a UV paint with adhesion ability. Furthermore, the examiner notes that “printing patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 7 a protection layer is formed on the [printing] patterns.
	Claim 7 line 8 refers to “PUR glue” which is not defined in the specification.
In claim 8 line 3-5, the limitations require roll-coating a UV paint and coating a UV balance layer onto a base material followed by “curing with a UV lamp”. The curing step is ambiguous because it can refer to curing either layer or both.
In claim 8 line 6, the limitation requires “printing patterns on a surface of the adhesive layer”. However, there is no antecedent basis for “the adhesive layer”. The language is likely referring to a UV paint with adhesion ability. Furthermore, the examiner notes that “printing patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 8 a protection layer is formed on the [printing] patterns.
In claim 9 line 3-5, the limitations require roll-coating a UV paint and coating a UV balance layer onto a base material followed by “curing with a UV lamp”. The curing step is ambiguous because it can refer to curing either layer or both.
In claim 9 line 6, the limitation requires “printing patterns on a surface of the adhesive layer”. However, there is no antecedent basis for “the adhesive layer”. The language is likely referring to a UV paint with adhesion ability. Furthermore, the examiner notes that “printing patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 9 a protection layer is formed on the [printing] patterns.
	Claim 9 lines 10-12 refer to forming colored sunken patterns by enabling the portions designed to be stereoscopic to sink. However, it is not clear what the colored sunken patterns sink into. Only the adhesive layer is claimed as present in areas “left blank” by the printing pattern because the protection layer is formed on the printing pattern. However, if the protection layer is formed on the blank areas in addition to on the printing pattern, the colored sunken patterns may be sinking into the protection layer similar to claim 5.
Claim 10 lines 6-7 refers to forming tile patterns on an adhesive layer by printing. The examiner notes that “tile patterns” is separate from “a printing layer” from claim 1. It is unclear if applicant is referring to two different printing layers/patterns. The subsequent protection layer may then also be different form the protection layer in claim 1 because in claim 1 the protection layer is formed on the printing layer while in claim 10 a protection layer is formed on the tile patterns.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DOHRING et al. (US 2011/0171412), WO 2008/061791 incorporated by reference - citations made to US 2010/0098963.
Regarding claim 1,
	DOHRING teaches a flooring panel that includes a carrier board (base material) with a printed decorative layer and protective coating abstract. The claims and disclosure do not further describe what is meant by “preparing” a base material layer. Accordingly, merely providing a base material layer is considered to be “preparing” a base material layer. The printed decorative layer can be directly printed onto a surface of the base material layer [0005]. The application of the transparent protective coating uses a method that is incorporated by reference. In that reference, the coating material is applied by roller, spray device, coating blade or the like [0028]. The roller and coating blade will create a flat or patterned artistic effect by leveling/flatting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOHRING et al. (US 2011/0171412), WO 2008/061791 incorporated by reference - citations made to US 2010/0098963 in view of HWANG et al. (US 2009/0197036).
Regarding claim 2,
	DOHRING teaches using a primer (adhesive) before printing decoration [0012]. However, the examiner notes that claim 1 requires the printing to be formed on the surface of the base material. The adhesive layer is then required to be “on” the base material layer. Accordingly, it appears the adhesive layer is “on” the opposite surface or between the printed layer and protection layer. Based upon the specification, the adhesive layer is on the surface of the base material layer and there is no indication of an adhesive layer between printed layer and protective layer. Therefore, the claim is interpreted to be an adhesion layer on a lower surface of the base material layer with a balance layer. 
	DOHRING does not teach the use of a balance layer. However, use of balance layers to form symmetrical structures is described in HWANG [0002]. The balance layer offsets the layers formed on the top side of the base material to prevent deformation problems [0002]. An adhesive layer is positioned between the balance layer and the base material [0008]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a balancing layer according to HWANG in the flooring of DOHRING to prevent deformation of the patterns.
Conclusion
	Due to the substantial 112 issues in the claims the examiner was unable to determine which potential structure is formed by the claimed method and therefore no prior art rejection is made for 5-10. However, pertinent prior art includes IRIYAMA et al. (US 2018/0043669) which teaches additional layers over a decorative layer and PROVOOST et al. (US 2009/0252925).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712